Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches all of the limitations of the independent claims. Abolmausumi et al. (U.S. 2021/0365786) teaches a neural network with a batch normalization layer that normalizes input features using a mean and standard deviation, but does not teach an array of RPU devices, a post-normalizer, set groups, or many other limitations of the applicant’s claims. Harang (U.S. 2020/0117975) teaches a neural network with a normalization layer before each activation layer that uses a mean and standard deviation across an input vector to perform the normalization; but does not teach using a previously stored mean and standard deviation. And though Harang mentions training by backpropagation, it does not apply a previous standard deviation in a backward cycle pass. Ioffe et al. (U.S. 2016/0217368) teaches a neural network with a batch normalization layer that computes means and standard deviations for each dimension of an input vector and using normalization statistics for backpropagation, but does not teach an array of RPU devices, a post-normalizer, or set groups, and does not detail the operands or calculations of the backward cycle pass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129